United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
MEDICAL CENTER, Murfreesboro, TN,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 15-18
Issued: March 2, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On October 2, 2014 appellant filed a timely appeal from a June 9, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her occupational disease claim.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by it before the final decision is issued.
In this case, appellant filed an occupational disease claim on April 29, 2014. In a May 6,
2014 letter, OWCP advised her of the type of medical evidence needed to establish her claim.
Appellant submitted a variety of medical records dated from February through April 2014.
OWCP received these records on June 9, 2014.
In its June 9, 2014 decision, OWCP denied appellant’s claim, finding that she submitted
no evidence in response to its May 6, 2014 request. It did not address the medical records she
1

41 ECAB 548 (1990).

submitted that were received on June 9, 2014.2 For this reason, the case will be remanded to
OWCP to enable it to properly consider all the evidence submitted prior to the June 9, 2014
decision. Following such further development as OWCP deems necessary, it shall issue an
appropriate merit decision on the claim.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 9, 2014 is set aside. The case record is remanded to OWCP
for further proceedings consistent with this order of the Board.
Issued: March 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

See Linda Johnson, 45 ECAB 439, 440 (1994) (where the Board held that it is necessary that OWCP review all
evidence submitted by a claimant and received by OWCP prior to issuance of its final decision and noted that this
principle applies with equal force when evidence is received by OWCP the same day a final decision is issued).

2

